      Case 3:21-cv-00851-JLS-JLB Document 7 Filed 09/13/21 PageID.43 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS JEROME MUNFORD,                              Case No. 21-CV-851 JLS (JLB)
     CDCR #BE-8370,
12
                                        Plaintiff,       ORDER: (1) DISMISSING FIRST
13                                                       AMENDMENT CLAIMS AGAINST
                         vs.                             DEFENDANTS WITHOUT LEAVE
14
     J. SANCHEZ, A. LARACCO, T.                          TO AMEND PURSUANT TO 28
15   ARMSTEAD ,                                          U.S.C. § 1915(e)(2)(B) AND
                                                         § 1915A(b)(1); AND (2) DIRECTING
16                                  Defendants.          U.S. MARSHAL TO EFFECT
17                                                       SERVICE OF COMPLAINT AND
                                                         SUMMONS UPON DEFENDANTS
18
                                                         SANCHEZ, LARACCO, AND
19                                                       ARMSTEAD PURSUANT TO 28
                                                         U.S.C. § 1915(d) & FED. R. CIV. P.
20
                                                         4(c)(3)
21
22
23         On April 30, 2021, Plaintiff Thomas Jerome Munford (“Plaintiff” or “Munford”),
24   currently incarcerated at Richard J. Donovan Correctional Facility (“RJD”) and proceeding
25   pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983. (“Compl.,”) ECF No. 1.
26   Plaintiff alleged that three correctional officers violated his First and Eighth Amendment
27   rights. See id. at 3–4. Plaintiff did not prepay the $402 civil filing fee required by 28
28   ///
                                                     1
                                                                              3:21-cv-00851-JLS-JLB
      Case 3:21-cv-00851-JLS-JLB Document 7 Filed 09/13/21 PageID.44 Page 2 of 4



 1   U.S.C. § 1914(a) at the time of filing and instead filed a Motion to Proceed In Forma
 2   Pauperis (“IFP”) pursuant to 28 U.S.C. Section 1915(a). ECF No. 2.
 3         On August 23, 2021, the Court granted Munford’s IFP motion, concluded he had
 4   stated an Eighth Amendment claim as to the Defendants, but found he had failed to state a
 5   First Amendment claim. ECF No. 5. The Court granted Munford forty-five (45) days from
 6   the date of the dismissal Order in which to either notify the Court of his intention to proceed
 7   with the Eighth Amendment claims only or file an Amended Complaint which cured all
 8   the deficiencies the dismissal Order noted.         Id.   Munford was also advised that
 9   “[d]efendants not named and any claims not re-alleged in the Amended Complaint will be
10   considered waived. Id.; see S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios, Inc. v. Richard
11   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
12   supersedes the original.”); Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012)
13   (noting that claims dismissed with leave to amend which are not re-alleged in an amended
14   pleading may be “considered waived if not repled”).
15         On September 3, 2021, Munford responded to the Court’s Order by notifying the
16   Court he wished to proceed with his Eighth Amendment claims against the Defendants.
17   See ECF No. 6. Accordingly, Munford’s First Amendment claims against the Defendants
18   are DISIMSSED without leave to amend based on Munford’s failure to state a claim
19   pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b)(1).
20         In its initial screening Order, the Court concluded that Munford had stated an Eighth
21   Amendment claim against the Defendants. See ECF No. 5. Accordingly, the Court will
22   order service of the Complaint and summons upon Defendants him pursuant to 28 U.S.C.
23   § 1915(d) & Fed. R. Civ. P. 4(c)(3).
24          For the reasons explained, the Court:
25         1)     DISMISSES Plaintiff’s First Amendment claims against the Defendants
26   without leave to amend for failing to state a claim pursuant to 28 U.S.C. § 1915(e)(2) and
27   28 U.S.C. § 1915A(b);
28   ///
                                                    2
                                                                                 3:21-cv-00851-JLS-JLB
      Case 3:21-cv-00851-JLS-JLB Document 7 Filed 09/13/21 PageID.45 Page 3 of 4



 1         2)     DIRECTS the Clerk to issue a summons as to Munford’s Complaint (ECF
 2   No. 1) upon Defendants J. Sanchez, A. Laracco, and T. Armstead and forward them to
 3   Munford along with blank U.S. Marshal Form 285 forms. In addition, the Clerk will
 4   provide Munford with a certified copy of this Order, a certified copy of his Complaint, and
 5   the summons so that he may serve Defendants J. Sanchez, A. Laracco, and T. Armstead.
 6   Upon receipt of this “IFP Package,” Munford must complete the USM Form 285 forms as
 7   completely and accurately as possible, include an address where the Defendants may be
 8   found and/or subject to service pursuant to S.D. Cal. Civ. L.R. 4.1c., and return them to the
 9   U.S. Marshal according to the instructions the Clerk provides.
10         4)     ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
11   upon Defendants J. Sanchez, A. Laracco, and T. Armstead upon receipt and as directed by
12   Munford on the completed USM Form 285 forms, and to promptly file proof of service, or
13   proof of any attempt at service unable to be executed, with the Clerk of Court. See S.D.
14   Cal. Civ. L.R. 5.2. All costs of that service will be advanced by the United States. See 28
15   U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
16         5)     ORDERS J. Sanchez, A. Laracco, and T. Armstead, once served, to reply to
17   Munford’s Complaint within the time provided by the applicable provisions of Federal
18   Rule of Civil Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may
19   occasionally be permitted to “waive the right to reply to any action brought by a prisoner
20   confined in any jail, prison, or other correctional facility under section 1983,” once the
21   Court has conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and
22   § 1915A(b), and thus, has made a preliminary determination based on the face on the
23   pleading alone that Plaintiff has a “reasonable opportunity to prevail on the merits,”
24   defendant is required to respond).
25         6)     ORDERS Munford, after service has been effected by the U.S. Marshal, to
26   serve upon J. Sanchez, A. Laracco, and T. Armstead, or if appearance has been entered by
27   counsel, upon J. Sanchez’s, A. Laracco’s, and T. Armstead’s counsel, a copy of every
28   further pleading, motion, or other document submitted for the Court’s consideration
                                                   3
                                                                               3:21-cv-00851-JLS-JLB
      Case 3:21-cv-00851-JLS-JLB Document 7 Filed 09/13/21 PageID.46 Page 4 of 4



 1   pursuant to Fed. R. Civ. P. 5(b). Munford must include with every original document he
 2   seeks to file with the Clerk of the Court, a certificate stating the manner in which a true and
 3   correct copy of that document was served on J. Sanchez, A. Laracco, and T. Armstead or
 4   their counsel, and the date of that service. See S.D. Cal. Civ. L.R. 5.2. Any document
 5   received by the Court which has not been properly filed with the Clerk or which fails to
 6   include a Certificate of service upon J. Sanchez, A. Laracco, and T. Armstead or their
 7   counsel, may be disregarded.
 8         IT IS SO ORDERED.
 9   Dated: September 13, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
                                                                                 3:21-cv-00851-JLS-JLB
